Citation Nr: 0922706	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for residuals of a low back injury and 
for residuals of a left foot injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for residuals of a low back 
injury and residuals of a left foot injury to the AMC for 
further development.  After accomplishing the requested 
action of obtaining additional treatment records and a VA 
examination, no re-adjudication followed and a supplemental 
statement of the case (SSOC) was not issued.  The Veteran 
specifically waived RO/AMC consideration of additional 
evidence during the May 2009 hearing, however, the remand 
specifically requested the RO to readjudicate the claim and 
if disposition remained unfavorable, a SSOC was to be issued.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that this issue is not ready for appellate review 
and must be remanded for compliance with the remand 
instructions.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal.  If the disposition of any claim 
remains unfavorable, the RO/AMC should 
furnish the Veteran and his representative 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




